El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En la denuncia presentada en este caso se alegaron sus-tancialmente los siguientes hechos:
‘ ‘ Corte Municipal de San Juan, P. R. Estados Unidos de América. El Presidente de los Estados Unidos. El Pueblo de Puerto Rico v. Francisco Aguilar. Yo, Tomás Hernández, P. I., No. 390, vecino de San Juan, P. R., calle de San Francisco No. 60, de 23 años de edad formulo denuncia contra Francisco Aguilar por el delito de acometi-miento y agresión con circunstancias agravantes, cometido de la manera siguiente: Que en diciembre 20, 1912, hora 7 p. m., y en la calle de Rafael Cordero No. 1, del Distrito Judicial Municipal de San Juan, P. E., el acusado Francisco Aguilar, que es un varón adulto, mali-ciosa, ilegal y voluntariamente y con el deliberado propósito de cau-sarle grave daño corporal acometió a su padre que es un anciano de *1076sesenta años de edad llamado Isidro Aguilar, pegándole con nn para-guas, causándole una herida de tres centímetros en la región frontal izquierda, según lo acredita la certificación facultativa que se acom-paña. ’ ’
Alega el apelante que la denuncia es deficiente en tanto en cuanto la misma parece haberse formulado de conformi-dad con el párrafo 4o. del artículo 6, de la ley de marzo 10, ■ 1904. Este artículo y su apartado dicen lo siguiente:
“Sección 6.' — -Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientos casos:



“4. Cuando se cometiere por una persona robusta y de fuerzas, corporales en la de un anciano o decrépito.”
En la denuncia no se alegó que el acusado era una persona, de constitución robusta, sino meramente que es un adulto. Tampoco se expresa en ella que el denunciante fuera ele edad o decrépito y' sí únicamente que era un anciano de 60 años. No todo joven es robusto como tampoco está decrépito todo-hombre de 60 años.
Aun cuando no se formuló ninguna objección a la denun-cia ante la corte inferior, no podría siquiera alegarse que-estas cuestiones quedaron subsanadas por la prueba. Nose probó de modo alguno que el acusado fuera -una persona robusta. En cuanto a la edad del denunciante, solamente se probó que tenía 56 años.
Un paraguas no constituye por sí un instrumento mortal, ni es de la especie descrita como foete, azote o bastón con el cual pueda inferirse deshonra a la persona-agredida. Por-consiguiente, tal como se ha formulado la denuncia, el caso no está comprendido en las disposiciones contenidas en los apartados 6o. y 8o. de dicha sección, los cuales son corno-sigue:
“6. Cuando el instrumento o los medios que se emplearen fueren tales, que infirieren deshonra a la persona agredida, como acometi-miento y agresión con foete, azote o'bastón.

*1077


“8. Cuando se cometiere con armas mortíferas en circunstancias que no revistiesen la intención de matar o mutilar.”
En ciertos casos un paraguas podría hacer las veces de bastón, lo que no resulta de las pruebas presentadas en este caso, y particularmente porque el referido paraguas lo lle-vaba el acusado por causalidad y no con la intención de pegar a su padre con él.
El Fiscal, por el contrario, no funda sus alegaciones en ios párrafos 4, 6 u 8, sino en el 9°., que dice:
“9. Cuando se cometiere con intención premeditada para el fin calculado de inferir graves heridas corporales. ’ ’
Dudamos que un paraguas corriente constituya un “medio o instrumento calculado con el fin de inferir grave daño corporal. ” Puede que sea un medio para inferir un grave daño, así como el que podría causarse dando ún golpe a una persona con el puño cerrado o de un puntapié, pero no creemos que por el mero lieclio de que con un paraguas se infiera o pueda inferirse tal daño, esto hace que el uso del mismo esté com-prendido en el espíritu del estatuto.
Además, aun cuando hubiera dudas acerca de la suficien-cia de la denuncia, la prueba presentada de la comisión de un delito de acometimiento y agresión con circunstancias agra-vantes fue muy deficiente.
El denunciante refirió la forma en que se oponía. a las relaciones de su hijo con cierta joven, manifestando también que mientras él, el padre, se encontraba un día durmiendo, se despertó al oir las palabras insultantes que le dirigía su hijo; que entonces el testigo regañó a su hijo, diciéndole: “Muchacho ¿qué estás hablando?”, a lo que el hijo replicó: “Y.o soy tan hombre como Y.”; el padre entonces cogió un palito y se fué encima de su hijo con él pero no lo llegó a usar ni le dió con el mismo, porque al llegar su hijo le tiró al testigo en la cabeza con el paraguas. De un examen de *1078toda la prueba resulta algo dudoso el hecho de si el padre real y positivamente levantó el palito para dar con él, pero no existe duda alguna en cuanto a haber cogido dicho palito y dirigídose con él hacia donde se encontraba su hijo. El hijo era un adulto, e indudablemente que debió haber evitado agolpear a su padre, pero no vemos que hubiera existido el designio premeditado de inferir un gran daño corporal, así como tampoco ninguna otra circunstancia que constituyera en grave el acometimiento. Al padre no le gustaba la -elec-ción que había hecho su hijo, éste no quería a su madrastra y cada una de estas mujeres tomó parte en los sucesos que dieron origen al acometimiento.
Como no vemos en los autos nada que demuestre que el hijo obrara bajo el temor de un hombre razonable de recibir gran daño corporal, y especialmente tratándose de su padre, no encontramos justificado el golpe inferido, y por tanto somos de opinión de que se cometió un delito de acometimiento y agresión simple, por lo que modificamos la sentencia apelada e imponemos al acusado una multa de $50, o en su defecto prisión, a razón de un día por cada dólar que dejare de satisfacer.

Confirmada la sentencia, pero modificándola rebajando la pena impuesta.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Si*. MacLeary no tomó parte en la reso-lución de este caso.